Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
Claims 1, 8 and 10 are objected to because of the following informalities:
Regarding claims 1, 8 and 10, claims contain acronyms "FPC" however no definition is given. Using just an acronym without its definition creates ambiguity in the claim language. For the purposes of this examination examiner will treat FPC as referring to Flexible Printed Circuit.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20170134628 A1, hereinafter “Hwang”), in view of Hu et al. (US 20180335601 A1, hereinafter “Hu”).

Regarding claim 1, Hwang teaches a lens driving device (Fig. 3) comprising two movers arranged side by side ([0052]: focusing modules 320a and 320b) and each provided with a through hole for accommodating a lens body ([0053]: lens barrels 310a and 310b to be mounted in the plurality of focusing modules 320a and 320b); 
a long quadrangular frame body surrounding an outer periphery of the two movers ([0060]: fixing member 340 may include a plurality of openings corresponding to the positions in which the plurality of focusing modules 320a and 320b are mounted in order to enable the plurality of focusing modules 320a and 320b to rotate); 
at least two coils facing one mover of the two movers and fixed to two long sides of the frame body ([0061]: fixing member 340 include one or more driving coils 345 that are disposed on side surfaces thereof); and an FPC ([0065]-[0066]: a flexible circuit board 350).
Hwang does not teach the FPC comprising coil connecting terminals electrically connected to the two coils, wherein the FPC comprises an external connecting terminal portion provided on a lower portion of one coil of the two coils, a first surface portion rising from the external connecting terminal portion and covering an outer periphery of the one coil, and a second surface portion extending from the first surface portion in a right angle direction and covering an outer periphery of the frame body, and wherein the coil connecting terminals are provided on an outer peripheral surface side of the second surface portion.
However, Hu discloses an FPC (Fig. 1-1: circuit board 1-P) comprising coil connecting terminals electrically connected to the two coils (Fig. 1-1, [0169]:  a plurality of second terminals 1-P2 are provided and can be electrically connected to the conductive pins 1-B2 on the base 1-B by soldering), wherein the FPC comprises an external connecting terminal portion provided on a lower portion of one coil of the two coils, a first surface portion rising from the external connecting terminal portion and covering an outer periphery of the one coil (Fig. 1-1, [0169]: a plurality of first terminals 1-P1 are provided on the circuit board 1-P and can be electrically connected to an external circuit), and a second surface portion extending from the first surface portion in a right angle direction and covering an outer periphery of the frame body, and wherein the coil connecting terminals are provided on an outer peripheral surface side of the second surface portion ([0169]: a plurality of second terminals 1-P2 are provided and are electrically coupled to the coils 1-C through conductive pins 1-B1. the first terminals 1-P1 and the second terminals 1-P2 are respectively located on the first and second sides of the circuit board 1-P).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hwang lens driving assembly connections with Hu’s driving mechanism FPC design layout configuration so that the FPC comprising coil connecting terminals electrically connected to the two coils, wherein the FPC comprises an external connecting terminal portion provided on a lower portion of one coil of the two coils, a first surface portion rising from the external connecting terminal portion and covering an outer periphery of the one coil, and a second surface portion extending from the first surface portion in a right angle direction and covering an outer periphery of the frame body, and wherein the coil connecting terminals are provided on an outer peripheral surface side of the second surface portion, and the results of the substitution would have been predictable. The suggestion/ motivation for doing so would be to allow miniaturization of electronic devices, and to achieve efficient space utilization of the inner components within the driving mechanism (Hu: [0003]).

Regarding claim 6, the Hwang and Hu combination teaches the lens driving device according to claim 1, in addition the combination discloses wherein a position detecting element for detecting a position of the one mover is provided on the second surface portion (Hwang: [0120] first sensor 1487 may be a first Hall sensor. The first sensor 1487 may detect the tilted state of the plurality of focusing modules 1420a and 1420b and the driving member; and also, Hu in Fig. 1-1, [0173]: a displacement sensing element 1-G2, and a filter element 1-G3 disposed on an inner surface of the circuit board 1-P, so that the displacement of the holder 1-R relative to the housing 1-H along the Z axis can be detected to achieve auto-focus (AF) function). The suggestion/ motivation for doing so would be to allow miniaturization of electronic devices, and to achieve efficient space utilization of the inner components within the driving mechanism (Hu: [0003]).

Regarding claim 8, the Hwang and Hu combination teaches the lens driving device according to claim 1, in addition Hwang discloses further comprising: two second coils facing other mover of the two movers and fixed to two long side of the frame body (as illustrated by Fig. 3, [0061]: fixing member 340 include one or more driving coils 345 that are disposed on side surfaces thereof); and a second FPC ([0065]-[0066]: a flexible circuit board 350).
Hwang does not teach the second FPC with second coil connecting terminals electrically connected to the two second coils, wherein the second FPC comprises a second external connecting terminal portion provided on a lower portion of one second coil of the two second coils, a third surface portion rising from the second external connecting terminal and covering an outer periphery of the one second coil, and a fourth surface portion extending from the third surface portion in a right angle direction and covering an outer periphery of the frame body, and wherein the second coil connecting terminals are provided on an outer peripheral surface side of the fourth surface portion.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Hwang FPC lens driving assembly connections with Hu’s driving mechanism design layout configuration so that the FPC (Fig. 1-1: circuit board 1-P) with second coil connecting terminals electrically connected to the two second coils (Fig. 1-1, [0169]:  a plurality of second terminals 1-P2 are provided and can be electrically connected to the conductive pins 1-B2 on the base 1-B by soldering), a third surface portion rising from the second external connecting terminal and covering an outer periphery of the one second coil (Fig. 1-1, [0169]: a plurality of first terminals 1-P1 are provided on the circuit board 1-P and can be electrically connected to an external circuit), and a fourth surface portion extending from the third surface portion in a right angle direction and covering an outer periphery of the frame body, and wherein the second coil connecting terminals are provided on an outer peripheral surface side of the fourth surface portion ([0169]: a plurality of second terminals 1-P2 are provided and are electrically coupled to the coils 1-C through conductive pins 1-B1. the first terminals 1-P1 and the second terminals 1-P2 are respectively located on the first and second sides of the circuit board 1-P), and the results of the substitution would have been predictable. The suggestion/ motivation for doing so would be to allow miniaturization of electronic devices, and to achieve efficient space utilization of the inner components within the driving mechanism (Hu: [0003]).

Regarding claim 9, the Hwang and Hu combination teaches the lens driving device according to claim 8, in addition Hu discloses wherein the external connecting terminal and the second external connecting terminal are arranged in series (as illustrated by Fig. 1-1, connectors 1-P1 and 1-P2).

Regarding claim 10, the Hwang and Hu combination teaches the lens driving device according to claim 9, in addition Hwang discloses wherein the FPC and the second FPC are formed integrally (as illustrated by Fig. 3, flexible circuit board 350).

Regarding claim 11,  claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Hwang's further teaching on: camera device comprising the lens driving device (Figs 1-2: a camera module)
Regarding claim 12,  claim 12 has been analyzed and rejected with regard to claim 1 and in accordance with Hwang's further teaching on: camera device comprising the lens driving device (Figs 1-2: electronic device 100).

Claims 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the Hwang and Hu combination as applied above, in view of Chinees Patent Publication No. CN 110098710 A to Gao et al. (employing the provided machine translation and hereafter “Gao”).
  
Regarding claim 2, the Hwang and Hu combination teaches the lens driving device according to claim 1, except wherein lead wires of the one coil are connected to the coil connecting terminals beyond at least one of an upper end portion and a lower end potion of a boundary portion between the first surface portion and the second surface portion.
However, Gao discloses wherein lead wires of the one coil are connected to the coil connecting terminals beyond at least one of an upper end portion and a lower end potion of a boundary portion between the first surface portion and the second surface portion (as illustrated by Figs. 4-7, pages 2-3:  coils 10 connected to terminals 12 between printed circuit board (FPCB) 6 and side of base 11 housing the coils 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein lead wires of the one coil are connected to the coil connecting terminals beyond at least one of an upper end portion and a lower end potion of a boundary portion between the first surface portion and the second surface portion as taught by Gao into the Hwang and Hu combination. The suggestion/ motivation for doing so would be to reduce assembling difficulty  (Gao: pg. 2).

Regarding claim 5, the Hwang and Hu combination teaches the lens driving device according to claim 1, except wherein lead wires of other coil of the two coils are connected to the coil connecting terminals beyond an end potion of the second surface portion on the other coil side.
However, Gao discloses wherein lead wires of other coil of the two coils are connected to the coil connecting terminals beyond an end potion of the second surface portion on the other coil side (as illustrated by Figs. 4-7, pages 2-3:  coils 10 connected to terminals 12 between printed circuit board (FPCB) 6 and side of base 11 housing the coils 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein lead wires of other coil of the two coils are connected to the coil connecting terminals beyond an end potion of the second surface portion on the other coil side as taught by Gao into the Hwang and Hu combination. The suggestion/ motivation for doing so would be to reduce assembling difficulty  (Gao: pg. 2).

Regarding claim 7, the Hwang and Hu combination teaches the lens driving device according to claim 1, in addition Hwang discloses wherein a third coil is provided on an inner periphery side of the second surface portion (Hwang: [0065]-[0066]: driving coils 345 to be mounted on a side of flexible circuit board 350 as illustrated by Fig. 3).
the Hwang and Hu combination does not teach coil connecting terminals electrically connected to the third coil are provided on an outer peripheral surface side of the second surface portion.
However, Gao discloses coil connecting terminals electrically connected to the third coil are provided on an outer peripheral surface side of the second surface portion (as illustrated by Figs. 4-7, pages 2-3:  coils 10 connected to terminals 12 between printed circuit board (FPCB) 6 and side of base 11 housing the coils 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coil connecting terminals electrically connected to the third coil are provided on an outer peripheral surface side of the second surface portion as taught by Gao into the Hwang and Hu combination. The suggestion/ motivation for doing so would be to reduce assembling difficulty  (Gao: pg. 2).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697